Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-15 are pending in the current application.
2.	This application is a CON of PCT/JP2019/029448 07/26/2019, FOREIGN APPLICATIONS: JAPAN 2018-141749 07/27/2018.
Response to Restriction Election
3.	Applicant’s election of group I and the species, Example 1-1,

    PNG
    media_image1.png
    210
    537
    media_image1.png
    Greyscale

  in the reply filed on August 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-11, 13-14 read on the elected species.  As detailed in the following rejections, the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claim 12, which does not read on the elected species is withdrawn.

Specification
4.	The disclosure is objected to because of the following informalities: The chemical structures in Table 1 on page 41, Table 2 on page 42, Table 3 on page 43, Table 4-1 on pages 46-49, Table 5 on page 50, Table 6 page 52 are illegible.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarchyk US 5,369,098 and Mehellou, “Aryloxy Phosphoramidate Triesters: a Technology for Delivering Monophosphorylated Nucleosides and Sugars into Cells” ChemMedChem (2009), 4(11), 1779-1791.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
The prior art of Slusarchyk teaches the non-prodrug form of the claimed compounds at page 2 column 1 at 2 where either the parent alcohol or monophosphate of the claimed compound  is described.  At least the selections of R1 in the General formula (I) below are the claimed parent compounds where R1 is -OH, halogen, amino and alkoxy group,  R2 is H.  The first selection is the carbonyl which is the tautomeric form that predominates for compounds of the instant claims where R1 is OH. 

    PNG
    media_image2.png
    371
    300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    98
    239
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    338
    media_image4.png
    Greyscale

The last selection or R1 above is the purine of the elected species where R4 is methoxy. The compounds “are effective against one or more of the following viruses: herpes simplex virus 1 and 2, varicellazoster  virus, murine leukemia virus and human immunodeficiency virus (HIV).  They are also believed to be active against a variety of other DNA and retroviruses.   Exemplary DNA viruses in addition to those named above include other herpes  viruses (e.g., Epstein-Barr virus, pseudorabies virus, other poxviruses (e.g.  monkey pox and myoma), papovaviruses (e.g., the papilloma viruses), hepatitis B  virus, and adenoviruses.”
Subsequent to the work of Slusarchyk, Mehellou describes the extensive development of phoshporamidite prodrugs of synthetic nucleoside mimetics in order to increase cell permeability and improve the therapeutic potential. The strategy “masks the charges of the nucleoside analogue monophosphates so that they penetrate the membrane and then selectively release the nucleoside analogue monophosphate inside the cell” (Page 1779 Figure 1).  As discussed on page 1780:
 Over the last decade or so, numerous pronucleotide strategies using different mechanisms of action have been developed,[7–9] and have recently been reviewed.[10] These strategies are based upon either enzymatic and/or chemical intracellular cleavage of the masking groups to release the charged nucleoside monophosphate inside the cell.[11, 12] We have designed and developed a pronucleotide approach, known as the phosphoramidate approach, which is based upon intracellular enzymatic activation of the prodrug to release the nucleoside monophosphate (Figure 2).[13] The development of the protide technology has moved from using simple alkyl groups to block the phosphate charges to more sophisticated structures that may efficiently deliver phosphorylated species into cells. The application of this technology has been shown to improve the activities of various antiviral and anticancer nucleosides as a result of the delivery of their monophosphate derivatives. In fact, several phosphoramidate-based nucleoside analogues have entered clinical trials. In addition, we have recently published the application of the phosphoramidate approach to the antiosteoarthritic carbohydrate-based nutraceutical glucosamine in order to improve its therapeutic potential.[14]
Extensive work has been carried out to establish the mechanism of action of phosphoramidates and lately there has been a great deal of attention paid towards the identification of the enzymes responsible for the metabolism of phosphoramidates that leads to the release of the phosphorylated species.


    PNG
    media_image5.png
    560
    1131
    media_image5.png
    Greyscale


The promoiety of the elected species is discussed at page 1782 column 1-2 which arose out of the development of AZT prodrugs where the aryloxy group of the instant claims was paired with and aminoacid amide,
	As a result of the favourable potency boosts seen with parasubstituted aryls in the diaryl systems, we thus prepared a series of aryloxy phosphoramidates of AZT with various para substituents and amino acids (14).[33] These compounds were studied in JM cell lines only to probe potentially implied AZTMP release. From this study, alanine phosphoramidate emerged as strikingly effective compared to other amino acids, for example, leucine, glycine and phenylalanine.[33] In particular, the phenyl methoxy alaninyl phosphoramidate of AZT was the most potent against HIV (EC50=0.8 mm), whilst the parent nucleoside, AZT, showed an EC50 value of ~100 mm in the same assay. We also observed that there was a marked preference for alanine over leucine (10-fold) and glycine (>100-fold).

The alanyl group is the group in the elected species.  The review discusses the application of “our aryloxy phosphoramidate approach to many nucleosides with antiviral and anticancer activities. The results generally varied from one nucleoside to another, and sometimes varied significantly from one phosphoramidate to another for the same nucleoside. Additionally, in some cases, the application of the phosphoramidate approach turns an inactive nucleoside to an active one.” (pages 1782-1783).  The examples discussed on page 1783-1787 detail marked improvements in potency including the development of clinically useful drugs.  Many of the compounds are purines. This strategy was applied to compounds closely related structurally, to the claimed compounds including the carbocyclic adenine Abacavir discussed on page 1783 column 2. “The parent nucleoside (abacavir) had an EC50 value of ~2.0 mm against both HIV-1 and HIV-2. All of the studied phosphoramidates of abacavir showed significant improvements in antiviral activities. The most potent phosphoramidate was the phenyl l-alanine methyl ester derivative (HIV-1, EC50= 0.05 mm; HIV-2, EC50=0.07 mm).”
 “At least four different aryloxy triester phosphoramidates have reached clinical evaluation; (41, GS-9140; 42, GS-9131; 43, thymectacin (NB1011); 44, stampidine).” Stampidine has the aryloxy with an electron withdrawing group ( Br in the elected species). The lead to the conclusion:
	The phosphoramidate triester protide approach has been well investigated and established as a viable method for the intracellular delivery of monophosphate nucleoside analogues. This approach has been proven to considerably improve the anti-viral and anticancer profiles of many nucleoside analogues. Unlike other pronucleotide approaches, phosphoramidate triesters are activated intracellularly by enzymes to release the phosphorylated biomolecule. 

Ascertainment of the difference between the prior art and the claims

	The compounds differ only from the compounds of the instant case by a promoiety attached to the synthetic nucleosides of Slusarchyk.
Finding of prima facie obviousness
Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the prodrugs of the Slusarchyk to produce the instant invention.  Since there is an expectation of improvements in potency and other drug properties as discussed above when attaching the aryloxy phosphoramidate triesters, there is a good motivation to make such compounds.  This is an exemplary rationale as discussed in the MPEP 2143, “(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” There is a reasonable expectation of success since the chemistry to make them is straightforward and well known.  For these reasons the claims are obvious over the prior art.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625